OPINION
COATS, Chief Judge.
Leon D. Ruaro appeals his conviction for misconduct involving a controlled substance in the third degree for possessing cocaine with intent to deliver. The conviction arose after police, acting under the authority of a search warrant, searched a package that was shipped to Ruaro in Ketchikan through Alaska Marine Lines. The package contained one hundred grams of cocaine.
Ruaro appeals, arguing that the testimony which the State presented to the magistrate at the hearing to obtain the warrant was insufficient to establish probable cause. We agree with Ruaro and reverse his conviction.
Pactual and procedural background
On the afternoon of May 30, 2006, Alaska State Trooper John K. Brown, Jr. appeared before Ketchikan Magistrate Mary P. Treiber to obtain a search warrant for a box addressed to Leon Ruaro. The box was being held at the Ketchikan Alaska Marine Lines ("AML") facility. Brown asserted that he had probable ecause to believe that this box contained cocaine.
Trooper Brown stated that earlier that afternoon he had received a phone call from *1234an officer in the Ketchikan Police Department. That officer stated that Dan Kelly, a supervisor with AML, had reported the arrival of a suspicious box, and that a person named Leon Ruaro was looking for it. Trooper Brown at this point traveled to AML to speak with Kelly directly.
Brown testified that Kelly stated that Rua-ro had been receiving packages with AML since August 2005 and had received a total of seven packages between then and May 2006. The previous package Ruaro had received had weighed approximately forty pounds and had "extreme amounts" of tape on it. The current package was taped more than might be typical, but was not abnormally taped. This package weighed eighty pounds. Its label stated that it contained a new computer.
Kelly told Trooper Brown that he believed Ruaro's package was suspicious. He based this conclusion on his years of experience dealing with freight and shipping. He pointed to the extreme amount of strapping tape on Ruaro's previous package, as well as to Ruaro's behavior when picking up that package. Kelly said that Ruaro had called to complain that the previous package was not being delivered in a timely manner. He had also shouted and pounded on the AML front desk, upsetting the employees. Kelly found this behavior suspicious and believed that the package probably contained drugs. Kelly also pointed to Ruaro's pattern of receiving packages; he found it unusual for someone to receive household goods in the periodic or piecemeal manner that Ruaro was receiving them. Trooper Brown said that Kelly had told him, "if you are moving, you want all your items with you at once so it's unusual to ship household goods over a period ... since August of last year." He said Ruaro had received six packages since August of 2005.
Trooper Brown provided more information about Ruaro's agitation over delays in receiving his packages. He relayed Kelly's statements that when Ruaro's last package was to have been delivered in early May, Ruaro became quite upset when the box was not unloaded from the shipping container on the day that Ruaro expected it. Kelly stated that when Ruaro learned he would have to wait until the following morning to pick up his shipment, he became angry and called the president of AML. Ruaro reportedly told the president that he was upset because he wasn't able to get his work documents. Rus-ro also said that he was looking for his cell phone (inside the still-unavailable box). Kelly noted that Ruaro had another cell phone available that he used to call the AML president.
Kelly said that Ruaro was also verbally abusive on the present occasion when he called to see if his package was available.
Trooper Brown testified about the conversation he had with Ruaro when Ruaro arrived at the AML facility to pick up the package. Brown asked Ruaro if he could look in the package; Ruaro said he could not. He asked Ruaro if Ruaro knew what was in the package. Ruaro said that it contained "an iPod and some household goods" that "he was having shipped up from a friend." Brown noted that the bill of lading for the package identified Ruaro as the shipper; Ruaro continued to deny shipping the package. Brown also noticed that the bill of lading identified the box's contents as a new computer. When he asked Ruaro why the bill of lading said "computer," Ruaro said that the only computer equipment in the package was his iPod.
Trooper Brown later told the magistrate that Ruaro said that the shipments were connected to the fact that he was moving. But Brown noted that Ruaro had been shipping goods to Ketchikan since at least August 2005, nine months earlier. He also had information suggesting that Ruaro had been in town at least between December 2004 and February 2005.
The officer also explained to the magistrate his efforts to use a drug-sniffing dog to investigate the package. He stated that another investigator had brought his dog to sniff the package. The dog did not alert on the package. Brown explained to the magistrate that it is possible to package drugs in a manner that will evade detection by dogs, and he provided some detail as to how this could be done. He stated that he had not encountered this method frequently but that *1235he had seen this occur on occasion, especially with marijuana. Brown also stated that the drug dog, Mo, is trained to detect several smells, including cocaine.
Finally, Brown told the magistrate, "I know Ruaro through Crime Stoppers." He then told the magistrate about three previous calls which were made to the Crime Stoppers telephone hotline involving Ruaro. All three calls were anonymous.
The first report was on December 21, 2004. The caller stated that Ruaro, his uncle, and his mother were all cocaine dealers, and that two days earlier the caller had purchased two grams of cocaine from Ruaro at First City, a Ketchikan bar. The second call was on February 17, 2005. The caller stated that on February 24 or 25, Ruaro and his family members would be getting a new shipment of cocaine. The third report was on February 24, 2005. The caller stated that Ruaro had received a cocaine shipment via Alaska Airlines three days earlier and that "there [were] 15 grams of cocaine for sale in the First City parking lot."
Trooper Brown stated that police spoke with Ruaro in late February 2005 about these reports. When they talked with Rua-ro, he denied selling drugs. Trooper Brown told the magistrate that law enforcement officers had "tried to investigate" the three Crime Stoppers reports but had been unable to develop enough information to make an arrest. Brown told the magistrate that Rua-ro had never been arrested and charged with drug possession.
Brown stated that the one time that law enforcement had contacted Ruaro locally was the February 2005 exchange in which Ruaro denied selling drugs. Brown also said that other officers had seen Ruaro at First City in early 2005. Although Brown had not personally seen Ruaro at First City when the Crime Stoppers reports came in, in December 2004 and February 2005, he did talk to other officers who had seen Ruaro there in that time period.
Magistrate Treiber found probable cause to issue the search warrant. When Trooper Brown served the search warrant, he discovered one hundred grams of cocaine hidden in the box inside several bags inside a computer tower.
The State charged Ruaro with misconduct involving a controlled substance in the third degree for possessing cocaine with the intent to deliver.1 Ruaro moved to suppress the evidence based upon the contention that the warrant was not supported by probable cause. Superior Court Judge Michael A. Thompson denied the motion. In a bench trial before Superior Court Judge William B. Carey, Ruaro was convicted based upon stipulated facts.
Why we conclude the evidence presented at the search warrant hearing was insufficient to establish probable cause to issue the warrant
The State contends that Ruaro's actions surrounding the receipt of the package on May 830, 2006 (the package that was found to contain cocaine), were suspicious. From AML supervisor Kelly, Trooper Brown had reliable information that Ruaro had received six other packages since August of 2005. Kelly stated that Ruaro's pattern of receiving packages was unusual: "if you are moving, you want all of your items with you at once so it's unusual to ship household goods over a period ... since August of last year." Furthermore, Brown had information from Crime Stopper reports that Ruaro had been in Ketchikan in 2005, information that was corroborated by the fact that the police spoke with Ruaro in late February 2005 about those reports.
The State also argues that Ruaro's statements to Trooper Brown when the officer asked him about the package were suspi-clous. Ruaro denied that he had shipped the package, even though his name appeared on the package as the shipper. And even though the bill of lading said the package contained a computer, Ruaro told Trooper Brown the package contained an iPod and household goods.
The State also argues that Ruaro's emotional reactions to minor delays in the delivery of his packages were suspicious.
*1236The State recognizes that because the Crime Stoppers informant (or informants) were anonymous, the veracity of these reports needed to be established by each de-clarant's past reliability or by independent police corroboration.2 But the State mostly relies on the Crime Stoppers reports, coupled with the police contact with Ruaro in February 2005, to support the conclusion that Ruaro had been living in Ketchikan since that time. The State points out that, to the extent that the magistrate relied on the Crime Stoppers reports to establish Ruaro's presence in Ketchikan, that information was corroborated both by the prior police contact with Ruaro when they were investigating the Crime Stoppers reports and by Kelly's reports of his contact with Ruaro when Ruaro retrieved packages at AML.
The State indicates that the magistrate only used the Crime Stoppers reports for one other purpose. The State observes that the magistrate "relied on the Crime Stoppers reports only to establish that the type of contraband suspected of being in the package was cocaine." The State "concedes that the reports lacked a sufficient foundation to establish the likely contents of the package." The State goes on to argue that it "was not required to identify the contents [of the package] beyond establishing probable cause to believe [that the package contained] contraband. The other evidence presented to the magistrate was sufficient for that purpose."
In his treatise on search and seizure, Professor LaFave observes that courts have allowed warrants to generally describe property to be seized when the warrant describes illegal drugs such as "narcotic drugs," "any illegal drugs," "marijuana, dangerous drugs, stimulant drugs, and hallucinogenies," "controlled substances," and "narcotics and dangerous drugs and narcotics paraphernalia."3 But LaFave goes on to observe that "[bly contrast, a more general reference to items which are contraband in nature but without even identifying their type is insufficient." 4
It was not unreasonable for the magistrate to conclude that Ruaro's behavior surrounding his receipt of the package was suspicious. And Ruaro's behavior suggested that Ruaro did not want to reveal the contents of the package. But we conclude that the evidence which the State presented at the search warrant hearing was insufficient to establish probable cause that the package contained cocaine.
In reaching this conclusion, we recognize that the magistrate's conclusion finding probable cause is entitled to great deference and that we should uphold that finding in doubtful or marginal cases.5 But, although Ruaro's behavior could certainly be described as suspicious, we fail to see how that suspicious behavior could establish probable cause that his package contained cocaine.
The State offers another argument in support of upholding the search. The State points out that the trial court found that "Ruaro offered to open the package while [law enforcement officers] were waiting" for the warrant to be issued. The State argues that this finding indicates that Ruaro agreed to the search and that therefore, even if the warrant was defective, the State was authorized to conduct the search based upon Rua-ro's agreement. But the State has not established that Ruaro's offer to open the package was not based upon the fact that the police had obtained a warrant. Furthermore, as Ruaro points out, an offer only to open the package would not authorize the police to conduct the thorough search of items within the package that the police conducted in order to find the cocaine. Consequently, the State's argument that Ruaro voluntarily agreed to authorize the thorough search that the police conducted to find the cocaine is not supported by the record.
Conclusion
We conclude that the evidence which the State presented at the search warrant hear*1237ing was insufficient to support a finding that Ruaro's package contained illegal drugs. We therefore hold that the superior court erred in denying Ruaro's motion to suppress the evidence the police obtained when they served the warrant. It is uncontested that, without this illegally seized evidence, the State presented insufficient evidence to support Ruaro's conviction.
The judgment of the superior court is REVERSED.

. AS 11.71.030(a)(1).


. See Carter v. State, 910 P.2d 619, 623 (Alaska App.1996).


. See 2 Wayne R. LaFave, Search and Seizure, § 4.6(b), at 620-21 (4th ed. 2004) (footnotes omitted).


. Id. § 4.6(b), at 621 (footnote omitted).


. McClelland v. State, 928 P.2d 1224, 1225 (Alaska App.1996) (citing State v. Conway, 711 P.2d 555, 557 (Alaska App.1985)).